Citation Nr: 1608828	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disability for the purposes of outpatient dental treatment by the Department of Veterans Affairs.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1977 to February 1983 and from December 1996 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Board denied service connection for a dental disability for the purposes of VA compensation, and remanded the case to the RO for consideration of whether the Veteran is eligible for VA outpatient dental treatment.  In November 2011, the Board remanded the claim for additional development.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran is in receipt of a TDIU, thereby making him eligible for class IV VA outpatient dental treatment.


CONCLUSION OF LAW

The criteria for class IV VA outpatient dental treatment are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161(h) (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).
As the Board's decision to grant entitlement to VA outpatient dental treatment is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

II. Dental Treatment

A veteran may be entitled to service connection for the purpose of receiving VA outpatient dental treatment where he or she qualifies into a "class" as defined under 88 C.F.R. § 17.161.  Class I is for veterans who have a service-connected compensable dental disability.  Class II is for veterans having a service-connected noncompensable dental condition shown to have been in existence at the time of discharge or release from active service or resulting from combat wounds, certain homeless veterans, and veterans who were prisoners of war.  Class III is for veterans who have a dental condition that aggravates a service-connected disability.  Class IV is for veterans whose service-connected disabilities are rated at 100 percent or who are entitled to the 100 percent rating by reason of individual unemployability.  Class V is for a veteran participating in a rehabilitation program and Class VI is for veterans whose dental condition is clinically determined to be complicating a medical condition currently under VA hospital treatment under Chapter 17 of 38 U.S.C.  38  C.F.R. § 17.161.

Outpatient dental treatment may be authorized by the Chief of Dental Service for beneficiaries defined in 38 U.S.C. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161.  Under 38 C.F.R. § 17.161(h) (Class IV eligibility), a veteran whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment.

In a February 2016 rating decision, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board notes that a TDIU (100 percent rating by reason of individual umemployability) evaluation satisfies the eligibility requirement for Class IV dental treatment.  See 38  C.F.R. § 17.161(h).  Accordingly, the Board finds that entitlement to class IV VA outpatient dental treatment is warranted.


ORDER

Entitlement to class IV VA outpatient dental treatment is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


